The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendments filed on October 19, 2021.

Status of Claims
Claims 1, 13, and 28 are amended. Claims 1-28 are pending in the application.

Priority
The priority date that has been considered for this application is July 15, 2019.  
 
Response to Amendment
(A). Regarding Objections to Spec: Applicant's amendment appropriately addressed the objection to spec para [0076], the objection is withdrawn. 
(B). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; refer to the section of response to arguments in this office below. The rejections are maintained. 

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claims 2-5, 7, 10-12, 14-17, 19, and 22-24 are objected to because of the following informalities:  
Claim 2, line 6, “execution of a current version”, suggestion: -execution of [[a]] the current version-.
Claim 3, line 6, “back to the version of firmware”, suggestion: - back to the current version of firmware -. 
 Claim 7, line 4, suggestion: delete “and the first functional module” at the end.  
Claim 10, line 5, “with a current version”, suggestion: - with [[a]] the current version -.  
Claim 14, line 6, “execution of a current version”, suggestion: -execution of [[a]] the current version-.
  Claim 15, line 6, “back to the version of firmware”, suggestion: - back to the current version of firmware -.
 Claim 19, line 5, suggestion: delete “and the first functional module” at the end.  
Claim 22, line 6, “with a current version”, suggestion: - with [[a]] the current version -.
Claims 4, 5, 11, 12, 15 - 17, 23, and 24 depend on objected claims and have the same deficiencies as objected claims.    

Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 1, 7, 13, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”) in view of Kroell (US 20130205290 A1, hereinafter “Kroell”).

Regarding claim 1, Kiaie teaches A computer-implemented method, comprising: 
receiving, by a control module of a patient care device, from a device remote from the control module, a new configuration package, wherein the new configuration package comprises one or more versions of firmware for at least one of the control module and [a first functional module of the patient care device] (para [0062], “…the device 401 (FIG. 4) receives a command regarding the download of new executable code that is to be processed or executed at the device 401 (502)….” Fig. 2 shows a controller unit 210); 
storing, by the control module, the new configuration package in a first memory bank of the control module, wherein a second configuration package is stored in a second memory bank of the control module when the new configuration package is received, and wherein the second configuration package comprises a current version of firmware for at least one of the control module and [the first functional module] (para [0064], “…Once converted, the new software code is downloaded to the device 401 as new (converted) data with a new version of the code and is stored in the first memory of the device 401 (504)….” para [0063] teaches that the old or current version is stored in second memory); 
[determining, by the control module, based on information associated with the new configuration package,] that the new configuration package, received from the remote device and stored in the first memory bank of the control module, [includes a new version of firmware for the first functional module connected to the control module] (para [0100], “…the API is downloaded and installed on the medical device (804). In certain embodiments, the peripheral device API may be stored or located on a computer, 
[based on determining that the new version of firmware is included, transmitting, by the control module, the new version of firmware to the first functional module,] wherein the new version is stored on the first functional module in a different memory bank than a memory bank currently storing a firmware currently used by the first functional module (para [0063-0064] teaches storing new and old versions of software in in different memories which read on different memory banks).
Kiaie does not explicitly teach 
… one or more versions of firmware for at least (one of the control module and) a first functional module of the patient care device;
determining, by the control module, based on information associated with the new configuration package, (…,) includes a new version of firmware for the first functional module connected to the control module; and 
based on determining that the new version of firmware is included, transmitting, by the control module, the new version of firmware to the first functional module, … .
Kroell teaches 
… one or more versions of firmware for at least (one of the control module and) a first functional module of the patient care device (para [0017], “… The update information can also be a program, for example, that is transmitted from the examination apparatus to the terminal apparatus ...” wherein the terminal apparatus reads on a first functional module)
determining, by the control module, based on information associated with the new configuration package, (…,) includes a new version of firmware for the first functional module connected to the control module (para [0017], “The transmission of update information comprises the sending or transmission of data from the examination apparatus to the terminal apparatus, … The update information can also be a program, for example, that is transmitted from the examination apparatus to the terminal apparatus ...”); and 
based on determining that the new version of firmware is included, transmitting, by the control module, the new version of firmware to the first functional module, … (para [0078], .
Kiaie and Kroell are analogous art because both deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie and Kroell before him/her before the effective filing date of the claimed invention, to incorporate the features of Kroell into Kiaie because Kroell’s teaching provides advantages (Kroell, para [0081-0086]).

Regarding claim 7, Kiaie as modified by Kroell teaches The computer-implemented method of claim 1, Kroell further teaches further comprising: 
determining, by the control module, whether the new configuration package includes the new version of the firmware for the first functional module based on an identifier DB2/ 39198033.245Attorney Docket No. P-22207.US01/122295-6731 associated with the new version of firmware for the first functional module and the first functional module (para [0021], “In a further embodiment, a unique identification information is associated with the sub-program, and the step of transmitting update information includes the step of a transmission of the identification information. This achieves the technical advantage that the terminal apparatus receives a transmission of a unique identification information for each sub-program at the examination apparatus, and the control and processing program can adapt highly exactly and precisely to each individual sub-program at the examination apparatus.” For motivation to combine, refer to office action regarding claim 1).

Regarding claim 13, it is directed to A patient care system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 13. Note that, Kroell teaches A patient care system comprising: 
a first functional module (Fig. 1, UT); and 
a control module, the control module comprising a memory and one or more processors configured to execute instructions stored on the memory to cause the control module to (Fig. 1, CO).

Regarding claim 19, it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 28, it is directed to A non-transitory machine readable medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 13. Note that, Kroell teaches A non-transitory machine readable medium comprising instructions stored thereon that, when executed by a device, cause the device to perform operations (para p0029], “The above object also is achieved in accordance with the present invention by a non-transitory, computer-readable data storage medium encoded with programming instructions…”).

Claims 2, 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”) in view of  Kroell (US 20130205290 A1, hereinafter “Kroell”) as applied to claims 1 and 13 respectively, in further view of Shirota et al (US 20080163190 A1, hereinafter, “Shirota”).

Regarding claim 2, Kiaie as modified by Kroell teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
receiving, by the control module, an activation command from a central computing system; 
determining, by the control module, in response to the activation command, whether the patient care device is currently active based on a status indicator of the patient care device; and 
in response to determining that the patient care device is currently inactive, switching, by the control module, execution of a current version of firmware for the control module stored in the second memory bank to a new version of firmware for the control module included in the new configuration package and stored in the first memory bank.
Shirota teaches further comprising: 
receiving, by the control module, an activation command from a central computing system (para [0045], “…an instruction to change the version of the firmware is issued,…”); 
determining, by the control module, in response to the activation command, whether the patient care device is currently active based on a status indicator of the patient care device (para [0045], “…Then, each cluster and each SSU are powered off in step S19.”); and 
in response to determining that the patient care device is currently inactive, switching, by the control module, execution of a current version of firmware for the control module stored in the second memory bank to a new version of firmware for the control module included in the new configuration package and stored in the first memory bank (para [0046], “…During the backup state in step S20, switching of connection is made to wiring, for example, to a read only memory (ROM) which stores firmware of a new version…”).
The combination of Kiaie and Kroell along with Shirota are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell and Shirota before him/her before the effective filing date of the claimed invention, to incorporate the features of Shirota into Kiaie and Kroell because Shirota’s teaching provides techniques “to improve the timewise use efficiency of a data storing system” (Shirota, para [0016]).

Regarding claim 4, Kiaie as modified by Kroell and Shirota teaches The computer-implemented method of claim 2, Shirota further teaches further comprising: 
prior to switching execution to the new version of firmware for the control module: 
initiating, by the control module, a power-down process of the control module in response to determining that the patient care device is currently inactive (para [0039], “…an ; and 
during a boot-up process of the control module after completion of the power- down process, initiating, by the control module, the step of switching execution to the new version of firmware for the control module (Fig. 5, steps 21 and 22).
The combination of Kiaie and Kroell along with Shirota are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell and Shirota before him/her before the effective filing date of the claimed invention, to incorporate the features of Shirota into Kiaie and Kroell because Shirota’s teaching provides techniques “to improve the timewise use efficiency of a data storing system” (Shirota, para [0016]).

Regarding claim 14, it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 16, it recites same features as claim 4, and is rejected for the same reason.

Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”) in view of  Kroell (US 20130205290 A1, hereinafter “Kroell”) and Shirota et al (US 20080163190 A1, hereinafter, “Shirota”) as applied to claims 2 and 14 respectively, in further view of Williams et al (US 20200035358 A1, hereinafter, “Williams”).

Regarding claim 3, Kiaie as modified by Kroell and Shirota teaches The computer-implemented method of claim 2, but does not explicitly teach further comprising: 
receiving, by the control module, a second activation command from the central computing system; and DB2/ 39198033.244Attorney Docket No. P-22207.US01/122295-6731 
in response to receiving the second activation command and when the patient care device is determined to be inactive, switching, by the control module, execution of the new version of firmware for the control module stored in the first memory bank back to the version of firmware for the control module stored in the second memory bank.
Williams teaches further comprising: 
receiving, by the control module, a second activation command from the central computing system (para [0016], “…the method may further include providing the bed circuitry with a memory toggle that may be used to select between the first and second memory banks thereby to select which version of bed operating software may be used to operate the patient bed…” wherein the toggle reads on a second activation command); and DB2/ 39198033.244Attorney Docket No. P-22207.US01/122295-6731 
in response to receiving the second activation command and when the patient care device is determined to be inactive, switching, by the control module, execution of the new version of firmware for the control module stored in the first memory bank back to the version of firmware for the control module stored in the second memory bank (para [0016], “…Alternatively or additionally, the memory toggle may include a toggle flag that may be used at start-up of the patient bed to determine which of the first and second memory banks is currently active….” wherein start-up indicates the patient care device is inactive).
The combination of Kiaie, Kroell and Shirota along with Williams are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell, Shirota and Williams before him/her before the effective filing date of the claimed invention, to incorporate the features of Williams into Kiaie, Kroell and Shirota because Williams’s teaching provides improvement over prior art (Williams, para [0060]).

Regarding claim 15, it recites same features as claim 3, and is rejected for the same reason.

Claims 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”) in view of  Kroell (US 20130205290 A1, hereinafter “Kroell”) and Shirota et al (US 20080163190 A1, hereinafter, “Shirota”) as applied to claim 4 and 16 respectively, in further view of KITAO (US 20180341476 A1, hereinafter, “KITAO”).

Regarding claim 5, Kiaie as modified by Kroell and Shirota teaches The computer-implemented method of claim 4, but does not explicitly teach further comprising: 
during the boot-up process, detecting, by the control module, a connection to the first functional module; and 
sending, by the control module, in response to detecting the connection, an instruction to the first functional module to switch execution to the new version of firmware of the first functional module.
KITAO teaches further comprising: 
during the boot-up process, detecting, by the control module, a connection to the first functional module (para [0064], “After the ACC is turned on, the switching instruction unit 213 instructs all of the ECUs…” instructing all of the ECUs indicates that the ECUs are connected); and 
sending, by the control module, in response to detecting the connection, an instruction to the first functional module to switch execution to the new version of firmware of the first functional module (para [0064], “…the switching instruction unit 213 instructs all of the ECUs 3 constituting the cooperating ECU group 4 to perform switching processes of switching software to be thereafter executed to the update software written in the second areas 322, in the same period (STEP S4)….”).
The combination of Kiaie, Kroell and Shirota along with KITAO are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell, Shirota and KITAO before him/her before the effective filing date of the claimed invention, to incorporate the features of KITAO into Kiaie, Kroell and Shirota because KITAO’s teaching provides techniques “for efficiently and properly performing processes of updating software” (KITAO, para [0009]).

Regarding claim 17, it recites same features as claim 5, and is rejected for the same reason.

Claims 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”) in view of  Kroell (US 20130205290 A1, hereinafter “Kroell”) as applied to claims 1 and 13 respectively, in further view of Basso et al (US 20030221015 A1, hereinafter, “Basso”).

Regarding claim 6, Kiaie as modified by Kroell teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
prior to transmitting the new version of firmware to the first functional module: 
determining, by the control module, based on available bandwidth of one or more processors of the control module, whether available computing resources of the control module are sufficient to transmit the new version of firmware to the first functional module; and 
in response to determining that the available computing resources are sufficient, initiating, by the control module, the transmitting of the new version of firmware to the first functional module.
Basso teaches further comprising: 
prior to transmitting the new version of firmware to the first functional module: 
determining, by the control module, based on available bandwidth of one or more processors of the control module, whether available computing resources of the control module are sufficient to transmit the new version of firmware to the first functional module (para [0045], “…In one embodiment, the policer control block may be configured to determine if there is sufficient bandwidth for transmitting the received slow path packet to the associated control processor 410….” wherein the received data packet is analogous to the new version of firmware); and 
in response to determining that the available computing resources are sufficient, initiating, by the control module, the transmitting of the new version of firmware to the first functional module (para [0045], “…If the count contains enough bits that covers the .
The combination of Kiaie and Kroell along with Basso are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell and Basso before him/her before the effective filing date of the claimed invention, to incorporate the features of Basso into Kiaie and Kroell because Basso’s teaching provides advantages over prior art (Basso, para [0014]).

Regarding claim 18, it recites same features as claim 6, and is rejected for the same reason.

Claims 8, 20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”) in view of Kroell (US 20130205290 A1, hereinafter “Kroell”) as applied to claims 1 and 13 respectively, in further view of Xavier et al (US 20200027541 A1, hereinafter, “Xavier”).

Regarding claim 8, Kiaie as modified by Kroell teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
detecting, by the control module, a new connection from a second functional module; and 
sending, by the control module, responsive to the new connection, a message to the second functional module indicating a version of firmware of the second functional module to execute on the second functional module.
Xavier teaches further comprising: 
detecting, by the control module, a new connection from a second functional module (para [0075], “At block 636, the selected infusion pumps 204 can request the update ; and 
sending, by the control module, responsive to the new connection, a message to the second functional module indicating a version of firmware of the second functional module to execute on the second functional module (para [0078], “As described above at block 630, the connectivity adapter 206 can stagger update notifications to the infusion pumps 204. For example, if 100 infusion pumps 204 are scheduled to receive an update, the connectivity adapter 206 may only notify 50 infusion pumps 204 and as individual update downloads complete new updates are scheduled for the remaining infusion pumps 204.”).
The combination of Kiaie and Kroell along with Xavier are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell and Xavier before him/her before the effective filing date of the claimed invention, to incorporate the features of Xavier into Kiaie and Kroell because Xavier’s teaching provides “techniques for facilitating communication with and across a clinical environment and a cloud environment” (Xavier, para [0004]).

Regarding claim 20, it recites same features as claim 8, and is rejected for the same reason.

Regarding claim 25, Kiaie as modified by Kroell teaches The patient care system of claim 13, but does not explicitly teach wherein the new versions of the firmware include respective instructions for adjusting a functional module based on a predefined parameter, and wherein the new configuration package includes drug library information including the predefined parameter, and wherein the current version of the firmware ignores the predefined parameter.
Xavier teaches
wherein the new versions of the firmware include respective instructions for adjusting a functional module based on a predefined parameter, and wherein the new configuration package includes drug library information including the predefined parameter, and wherein the current version of the firmware ignores the predefined parameter (para [0050], “... Each infusion pump follows rules contained in drug libraries when delivering the drugs to patients. The rules provide boundaries and guidelines for infusion, such as for example, hard dosing limits, soft dosing limits, rates of infusion, etc., for a plurality of infusible drugs. Drug libraries are often updated with new drugs, drugs being infused in new areas of the facility (e.g., neonatal, ICU, NICU), new infusion treatments, and the like. It is desirable that the infusion pumps include drug library updates in order to maintain the highest level of care for patients.” For motivation to combine, please refer to office action regarding claim 8).

Regarding claim 26, Kiaie as modified by Kroell teaches The patient care system of claim 13, but does not explicitly teach wherein the first functional module comprises a fluid pump module, and wherein the firmware includes instructions to control a flow rate for the fluid pump module.
Xavier teaches
wherein the first functional module comprises a fluid pump module, and wherein the firmware includes instructions to control a flow rate for the fluid pump module (para [0050], “... Each infusion pump follows rules contained in drug libraries when delivering the drugs to patients. The rules provide boundaries and guidelines for infusion, such as for example, hard dosing limits, soft dosing limits, rates of infusion, etc., for a plurality of infusible drugs. Drug libraries are often updated with new drugs, drugs being infused in new areas of the facility (e.g., neonatal, ICU, NICU), new infusion treatments, and the like. It is desirable that the infusion pumps include drug library updates in order to maintain the highest level of care for patients.” Wherein the infusion pump reads on a fluid pump module, rates of infusion reads on flow rate. For motivation to combine, please refer to office action regarding claim 8).

Claims 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”) in view of  Kroell (US 20130205290 A1, hereinafter “Kroell”) and Xavier et al (US 20200027541 A1, hereinafter, “Xavier”) as applied to claims 8 and 20 respectively, in further view of KODIMER (US 20090271507 A1, hereinafter, “KODIMER”) and Wang et al (US 20150178061 A1, hereinafter, “Wang”).

Regarding claim 9, Kiaie as modified by Kroell and Xavier teaches The computer-implemented method of claim 8, but does not explicitly teach further comprising: 
receiving, by the control module, a response from the second functional module, wherein in the response indicates that the version of firmware indicated in the message is unavailable in the second functional module; 
providing, by the control module, based on the response, an alert to a user for display at a display device associated with the control module, wherein the alert indicates that the version of firmware is unavailable in the second functional module; 
receiving, by the control module, responsive to the alert, an input from the user to send the version of firmware to the second functional module; and 
sending, by the control module, based on the input, the version of firmware to the second functional module, 
wherein the new configuration package includes the version of the firmware for the second functional module.
KODIMER teaches further comprising: 
receiving, by the control module, a response from the second functional module, wherein in the response indicates that the version of firmware indicated in the message is unavailable in the second functional module (para [0070], “…Selection data is then received at step 712 corresponding to each displayed device 104, 114, and 124 for receipt of the revised software of the update data. ….” Selection from the displayed device indicates that the version of software is unavailable on the device which reads on the claim feature.); 
sending, by the control module, based on the input, the version of firmware to the second functional module (para [0071], “The revised software is then communicated from the administrative workstation 134 to each of the networked document processing , 
wherein the new configuration package includes the version of the firmware for the second functional module (para [0071], “The revised software is then communicated from the administrative workstation 134 to each of the networked document processing devices 104, 114, and 124 via the computer network 102 based upon the received selection data at step 714 ….”).
The combination of Kiaie and Kroell along with KODIMER are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell and KODIMER before him/her before the effective filing date of the claimed invention, to incorporate the features of KODIMER into Kiaie and Kroell because KODIMER’s teaching provides advantages over prior art (KODIMER, para [0009]).
None of Kiaie, Kroell and KODIMER explicitly teaches 
providing, by the control module, based on the response, an alert to a user for display at a display device associated with the control module, wherein the alert indicates that the version of firmware is unavailable in the second functional; 
receiving, by the control module, responsive to the alert, an input from the user to send the version of firmware to the second functional module; 
Wang teaches 
providing, by the control module, based on the response, an alert to a user for display at a display device associated with the control module, wherein the alert indicates that the version of firmware is unavailable in the second functional module (para [0063], “The extended interface application 210 processes the indication to generate or provide 305 a device software update notification that informs the user 350 (or third party) that the software package has been downloaded and is ready to be installed on the connected device 101. For example, the extended interface application 210 may generate a local user interface 216 that presents the notification or may provide the notification to a web portal being utilized by a user 350.…”); 
receiving, by the control module, responsive to the alert, an input from the user to send the version of firmware to the second functional module (para [0064], “…The input may indicate the selection of "Install Now" (accept) and "Install Later" (defer) by the user 350. The extended interface application 210 processes the input to generate a response indication that reflects the selection by the user 350….”);
The combination of Kiaie, Kroell and KODIMER along with Wang are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell, KODIMER and Wang before him/her before the effective filing date of the claimed invention, to incorporate the features of Wang into Kiaie, Kroell and KODIMER because Wang’s teaching provides techniques “to facilitate notifications from the connected device to the user and receive user inputs indicating consent in response to the notifications” (Wang, Abstract).

Regarding claim 21, it recites same features as claim 9, and is rejected for the same reason.

Claims 10-12, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”) in view of  Kroell (US 20130205290 A1, hereinafter “Kroell”) as applied to claims 1 and 13 respectively, in further view of Xavier et al (US 20200027541 A1, hereinafter, “Xavier”) and KITAO (US 20180341476 A1, hereinafter, “KITAO”).

Regarding claim 10, Kiaie as modified by Kroell teaches The computer-implemented method of claim 1, but does not explicitly teach further comprising: 
detecting, by the control module, a new connection from a third functional module; 
determining, by the control module, responsive to the new connection from the third functional module, based on a message from the third functional module, whether a version of firmware executing on the third functional module is compatible with a current version of firmware executing on the control module; and 
in response to determining that the version of firmware is incompatible, causing, by the control module, the third functional module to execute a version of firmware of the third functional module compatible with the current version of firmware executing on the control module.
Xavier teaches 
detecting, by the control module, a new connection from a third functional module (para [0075], “At block 636, the selected infusion pumps 204 can request the update data at the local URL from the connectivity adapter 206….” wherein the connectivity adapter reads on the control module and the infusion pumps read on a third functional module); 
The combination of Kiaie and Kroell along with Xavier are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell and Xavier before him/her before the effective filing date of the claimed invention, to incorporate the features of Xavier into Kiaie and Kroell because Xavier’s teaching provides “techniques for facilitating communication with and across a clinical environment and a cloud environment” (Xavier, para [0004]).
None of Kiaie, Kroell and Xavier explicitly teaches 
determining, by the control module, responsive to the new connection from the third functional module, based on a message from the third functional module, whether a version of firmware executing on the third functional module is compatible with a current version of firmware executing on the control module; and 
in response to determining that the version of firmware is incompatible, causing, by the control module, the third functional module to execute a version of firmware of the third functional module compatible with the current version of firmware executing on the control module.
KITAO teaches 
determining, by the control module, responsive to the new connection from the third functional module, based on a message from the third functional module, whether a version of firmware executing on the third functional module is compatible with a current version of firmware executing on the control module (para [0063], “…after the confirming unit 212 confirms that the update software has been written in the second areas 322 in all of the ECUs 3 constituting the cooperating ECU group 4…” wherein the software updating device 2 in Fig. 1 reads on the control module, ECUs 3 reads on the third functional module, the confirming process reads on determining if firmware executing on the third functional module is compatible); and 
in response to determining that the version of firmware is incompatible, causing, by the control module, the third functional module to execute a version of firmware of the third functional module compatible with the current version of firmware executing on the control module (para [0064], “…the switching instruction unit 213 instructs all of the ECUs 3 constituting the cooperating ECU group 4 to perform switching processes of switching software to be thereafter executed to the update software written in the second areas 322, in the same period (STEP S4)….” wherein the switching instruction unit 213 which is part of software updating device reads on the control module).
The combination of Kiaie, Kroell and Xavier along with KITAO are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell, Xavier and KITAO before him/her before the effective filing date of the claimed invention, to incorporate the features of KITAO into Kiaie, Kroell and Xavier because KITAO’s teaching provides techniques “for efficiently and properly performing processes of updating software” (KITAO, para [0009]).

Regarding claim 11, Kiaie as modified by Kroell, Xavier and KITAO teaches The computer-implemented method of claim 10, Kiaie further teaches wherein the version of firmware executing on the third functional module is stored in a first memory bank of the third functional module and a version of firmware compatible with the current version of firmware executing on the control module is stored in a second memory bank of the third functional module (para [0063-0064] teaches storing current software version in the second memory, and storing the new (upgraded) version in the first memory, and the current version reads on compatible version).

Regarding claim 12, Kiaie as modified by Kroell, Xavier and KITAO teaches The computer-implemented method of claim 10, KITAO further teaches wherein causing the third functional module to execute the version of firmware of the third functional module compatible with the current version of firmware executing on the control module, further comprises: 
sending an instruction to switch execution to the version of firmware stored in a second memory bank of the third functional module (para [0064], “…the switching instruction unit 213 instructs all of the ECUs 3 constituting the cooperating ECU group 4 to perform switching processes of switching software to be thereafter executed to the update software written in the second areas 322, in the same period (STEP S4)….” KITAO’s teaching makes the claim feature obvious. For motivation to combine, please refer to office action regarding claim 10).

Regarding claim 22, it recites same features as claim 10, and is rejected for the same reason.

Regarding claim 23, it recites same features as claim 11, and is rejected for the same reason.

Regarding claim 24, it recites same features as claim 12, and is rejected for the same reason.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kiaie et al (US 20110289497 A1, hereinafter “Kiaie”) in view of  Kroell (US 20130205290 A1, hereinafter “Kroell”) as applied to claim 13, in further view of Masuda (US 20050148869 A1, hereinafter, “Masuda”).

Regarding claim 27, Kiaie as modified by Kroell teaches The patient care system of claim 13, but does not explicitly teach wherein the first functional module comprises a syringe pump module, and wherein the firmware includes instructions to control pressure applied to a syringe received by the syringe pump module.
Masuda teaches 
wherein the first functional module comprises a syringe pump module, and wherein the firmware includes instructions to control pressure applied to a syringe received by the syringe pump module (para [0067], “Furthermore, if 2D codes of liquid syringe 200 and extension tube 230 are assigned to the data about their withstand pressures, CPU 131 controls the operation of liquid injection mechanism 117 not to exceed the withstand pressures stored in RAM 133 depending on the pressure detected by load cell 119.”).
The combination of Kiaie and Kroell along with Masuda are analogous art because all deal with updating software/firmware.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kiaie, Kroell and Masuda before him/her before the effective filing date of the claimed invention, to incorporate the features of Masuda into Kiaie and Kroell because Masuda’s teaching provides “a liquid injection system capable of facilitating an input of a large amount of data into a liquid injector to perform a variety of operations” (Masuda, para [0021]).


Response to Arguments
Applicant's arguments regarding art rejections filed 10/19/2021 have been fully considered but they are not persuasive.
On p14 second paragraph of the Remarks, Applicant argued that “Transmitting a program to an apparatus for execution by or at the apparatus is not seen to be the same as a determination, much less determining, by a control module, based on information associated with a new configuration package, that the new configuration package includes a new version of firmware, or that the new version is for an alleged apparatus.”
Examiner respectfully disagrees, because, Kroell teaches (para [0017]) that “…the update information can be a single bit that indicates an update of the examination program; an identification information that additionally indicates which modifications 
On p14 third paragraph of the Remarks, Applicant argued that “the cited portions of Kroell are not seen to disclose or suggest the features of amended Claim 1, including the features of "determining, by the control module, based on information associated with the new configuration package, that the new configuration package, received from the remote device and stored in the first memory bank of the control module, includes a new version of firmware for the first functional module connected to the control module".”
Examiner respectfully disagrees, because, as set forth in the office action above, Kiaie teaches “that the new configuration package, received from the remote device and stored in the first memory bank of the control module”, and Kroell teaches the determining process as explained in paragraph 45 of this office action, Kroell further teaches (para [0017]) that “The transmission of update information comprises the sending or transmission of data from the examination apparatus to the terminal apparatus, … The update information can also be a program, for example, that is transmitted from the examination apparatus to the terminal apparatus ...” wherein the update information reads on the new configuration package, and wherein the update information can also be a program reads on a new version of firmware for the first functional module. Thus the combination of Kiaie and Kroell teaches the claim features under discussion.
Applicant’s other arguments regarding art rejections are all based on the arguments in paragraphs 44 and 46 of this office action. As explained in paragraphs 45 and 47 above, the combination of Kiaie and Kroell teaches the claim features under discussion. Rejections of the claims are maintained.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borges et al is cited for teaching monitoring medical device states to determine update timing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192